JJI/(I/:   USAO#20J 9R0075 J

                                                     FILED
                                          ,_ Y-~,QI,SmICTCOURT
                                  UNITEDi~t J\'1'ES:DISTlUCTtOOURT
                                  FOR THE.1}l T CT F MARYLAND
                                                            fj    0;

                                                 CLER'i'S 0 :'~I~'
           UNITED STATES OF AMERICA/iT                ,Lrl~i;~:{>
                                          ., ,
                                          "Y                 /CRIMINAL NO. DKC-20-0038
                          v.                                  ErUTY
                                                                 (Conspiracy to Distribute and to
           CHRISTOI)HER SCOTT BENTON,                            Possess with Intent to Distribute
           a/k/a "Brisco,"                                       Controlled Substances, 21 U.S.c.
           .JARVIS ANTONIO COLEMAN-FULLER,                       ~ 846; Distribution of Controlled
           ERIC TYRELL JOHNSON,                                  Substances, 21 U.S.c. ~ 841(a)(I);
           a/kla "E,"                                            Possession with Intent to Distribute
           .JEROAM EDWIN NELSON, JR.,                            Controlled Substances, 21 U.S.c.
           a/k/a "Boob,"                                         ~ 841(a)(I); Possession ofa Firearm
           THAMAR J SMJTH,                                       and Ammunition by a Prohibited
           a/k/a "SK," a/k/a "Skoal,"                            Person,     18    U.S.c.    ~ 922(g);
           PHILANDER ALEXANDER SPRUILL,                          Possession     of a Firearm        in
           a/k/a "Buddha,"                                       Furtherance of a Drug Trafficking
           EDWARD MELVIN WARE,                                   Crime,      18    U.S.c.    ~ 924(c);
           a/k/a "Eddie," and                                    Possession of Body Armor by a
           TYLER LEE WARE,                                       Violent Felon, 18 U.S.c. ~ 931(a);
           a/kJ~. "Bugs)',"                                      Aiding and Abetting, 18 U.S.c. ~ 2;
                                                                 Forfeiture, 18 U.S.c. ~ 924(d), 21
                         Defendants.                             U.S.c. ~ 853, 28 U.S.c. ~ 2461(c»


                                SECOND SUPERSEDING INDICTMENT

                                       COUNT ONE
  (Conspiracy to Distribute and to Possess with Intent to Distribute Controlled Substances)

             The Grand Jury for the District of Maryland charges that:

             1.       From in or about April 2019 to in or about November 2019, in the District of

Maryland and elsewhere, the Defendants,

                                   CHRISTOPHER SCOTT BENTON,
                                              a/k/a "Brisco,"
                                JARVIS ANTONIO COLEMAN-FULLER,
                                       ERIC TYRELL JOHNSON,
                                                 a/kla "E,"
                                    JEROAM EDWIN NELSON, JR.,
                                               a/k/a "Boob,"
                                           THAMAR J SMITH,
                                        a/k/a "SK," a/k/a "Skoal,"
                              PHILANDER ALEXANDER SPRUILL,
                                       a/k/a "Buddha,"
                                   EDWARD MELVIN WARE,
                                      a/k/a "Eddie," and
                                     TYLER LEE WARE,
                                        a/k/a "Bugsy,"

did knowingly and willfully combine, conspire, confederate, and agree with each other, and with

other persons known and Unkn0\\11 to the Grand Jury, to distribute and to possess with intent to

distribute   a mixture and substance        containing    a detectable     amount of N-phenyl-N-[ 1-(2-

phenylethyl)-4-piperidinyl]   propanamide (commonly known as fentanyl), a Schedule II controlled

substance; and a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance, in violation 01'21 U.S.c.      9 841 (a) (I ).
        2.      As to JEROAM       EDWIN NELSON, JR., the amounts involved in the conspiracy

attributable to him as a result of his own conduct, and the conduct of other conspirators reasonably

foreseeable to him, were: at least 400 grams or more of a mixture and substance containing a

detectable amount of N-phenyl-N-[ 1-(2-phenylethyl)-4-piperidinylj            propanamide (fentanyl), in

violation of 21 U.S.c.    S 84 1(b)(l)(A)(vi);    and at least I kilogram or more of a mixture and

substance containing a detectable amount of heroin, in violation of21 U.S.C.         9 841(b)(I)(A)(i).
        3.      As to PHILANDER            ALEXANDER            SPRUILL,     the amount involved in the

conspiracy attributable to him as a result of his own conduct, and the conduct of other conspirators

reasonably foreseeable to him, was: at least 400 grams or more of a mixture and substance

containing a detectable amount of N-phenyl-N-[ 1-(2-phenylethyl)-4-piperidinylj             propanamide

(fentanyl), in violation of21 U.S.c.   9   84 I(b)(l)(A)(vi).

        4.      As to CHRISTOPHER                SCOTT      BENTON,        the amounts   involved   in the

conspiracy attributable to him as a result of his own conduct, and the conduct of other conspirators

reasonably foreseeable to him, were: at least 400 grams or more of a mixture or substance



                                                      2
containing a detectable amount of N-phenyl-N-[ 1-(2-phenylethyl)-4-piperidinyl]                       propanamide

(fentanyl), in violation 01'21 U.S.c.       S 841 (b)(l )(A)(vi);   and at least 100 grams or more ofa mixture

and   substance        containing     a detectable    amount        of heroin,     in violation     of 21 U.S.c.

S 841(b)(l)(B)(i).
         5.       As to THAMAR./ SMITH, the amounts involved in the conspiracy attributable to

him as a result of his own conduct, and the conduct of other conspirators reasonably foreseeable

to him, were: at least 40 grams or more of a mixture and substance containing a detectable amount

of N-phenyl-N-( 1-(2-phenylethyl)-4-piperidinyl]              propanamide        (fentanyl),   in violation of 21

U.S.c.   S 841(b)(l)(B)(vi);        and at least 100 grams or more ofa mixture and substance containing

a detectable amount of heroin, in violation 01'21 U.S.c.             S 841(b)(I)(B)(i).
         6.       As to ERIC TYRELL JOHNSON,                        the amounts involved in the conspiracy

attributable to him as a result of his own conduct, and the conduct of other conspirators reasonably

foreseeable to him, were: at least 40 grams or more of a mixture and substance containing a

detectable amount of N-phenyl-N-[ 1-(2-phenylethyl)-4-piperidinyl]                   propanamide (fentanyl), in

violation of 21 U.S.c.         S 841 (b)(l)(B)(vi);   and at least 100 grams or more of a mixture and

substance containing a detectable amount of heroin. in violation of 21 U.S.C.                  S 841 (b)( 1)(B)(i).
         7.       As to JARVIS ANTONIO COLEMAN-FULLER,                               the amounts involved in the

conspiracy attributable to him as a result of his own conduct, and the conduct of other conspirators

reasonably foreseeable to him. were: at least 40 grams or more of a mixture and substance

containing a detectable amount of N-phenyl-N-[I-(2-phenylethyl)-4-piperidinyl]                        propanamide

(fentanyl), in violation 01'21 U.S.c.       S 841 (b)(l)(B)(vi);    and at least 100 grams or more ofa mixture

and   substance        containing     a detectable    amount        of heroin,     in violation     of 21 U.S.C.

S 841 (b)( I)(B)(i).



                                                          3
         8.       As to TYLER LEE WARE. the amounts involved in the conspiracy attributable

to him as a result of his own conduct, and the conduct of other conspirators reasonably foreseeable

to him, were: at least 40 grams or more of a mixture and substance containing a detectable amount

of N-phenyl-N-[I-(2-phenylethyl)-4-piperidinyl]              propanamide   (fentanyl),   in violation of 21

U.S.c.   S 841 (b)(1 )(B)(vi);    and a detectable amount of heroin, a Schedule 1 controlled substance,

in violation of21 U.S.c.        S 841(b)(I)(C).
         9.       As to EDWARD MELVIN WARE, the amounts involved in the conspiracy

attributable to him as a result of his own conduct, and the conduct of other conspirators reasonably

forcseeable to him, wcre: at least 40 grams or more of a mixture and substance containing a

detcctable amount of N-phenyl-N-[I-(2-phenylethyl)-4-piperidinyl]              propanamide (fentanyl), in

violation of 21 U.S.c.          S 841 (b)(1)(B)(vi);   and a detectable amount of heroin, a Schedule I

controlled substance, in violation of21 U.S.C.          S 841(b)(I)(C).


21 U.S.C.     S 846
21 U.S.c.     S 841(a)(l)
21 U.S.c.     S 841(b)(1)(A),    (b)(l)(B), (b)(1)(C)




                                                         4
                                         COUNT TWO
                            (Distribution of Controlled Substances)

       The Grand Jury for the District of Maryland further charges that:

       On or about July 4,2019, in the District of Maryland, the Defendant,

                                      TYLER LEE WARE,
                                        alkla "Bugsy,"

did knowingly and intentionally distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance.




21 U.S.c. ~ 841(a)(l)
21 U.S.C. ~ 841(b)(l)(C)




                                                5
                                        COUNT THREE
                  (Possession with Intent to Distribute Controlled   Substances)

       The Grand Jury for the District of Maryland further charges that:

      . On or about August 9, 2019, in the District of Maryland, the Defendant,

                                      THAMAR J SMITH,
                                   a/k/a "SK," a/k/a "Skoal,"

did knowingly and intentionally possess with intent to distribute a mixture and substance

containing a detectable amount of N-phenyl-N-[I-(2-phenylethyl)-4-piperidinyl]       propanamide

(fentanyl), a Schedule 11controlled substance; and a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance.




21 U.S.c.   S 841(a)(1)
21 U.S.c.   S 841 (b)(1)(C)




                                                6
                                          COUNT FOUR
                   (Possession with Intent to Distribute Controlled   Substances)

       The Grand Jury for the District of Maryland further charges that:

       On or about August 12, 2019, in the District of Maryland, the Defendant,

                                         ERIC TYRELL JOHNSON,
                                                a/kla "E,"

did knowingly and intentionally possess with intent to distribute at least 40 grams or more of a

mixture and substance containing a detectable amount of N-phenyl-N-[I-(2-phenylethyl)-4-

piperidinyl] propanamide (fentanyl), a Schedule 11controlled substance; and at least 100 grams or

more of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance.




21 U.S.C.    S 841(a)(l)
21 U.S.C.    S 841(b)(I)(B)(i),   (vi)




                                                   7
                                       COUNT FIVE
             (Possession of a Firearm and Ammunition by a Prohibited Person)

       The Grand Jury for the District of Maryland further charges that:

       On or about August 12,2019, in the District of Maryland, the Defendant,

                                 ERIC TYRELL JOHNSON,
                                        a/k/a "E,"

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm and ammunition: to wit, one Glock 42 .380

caliber pistol bearing serial number ACXMI76, and .380 caliber ammunition; and the Defendant's

possession thereof was in and affecting commerce.




18 U.S.c. 9 922(g)(l)
18 U.S.C. 9924(e)(I)




                                                8
                                          COUNT SIX
                  (Possession with Intent to Distribute Controlled Substanees)

       The Grand Jury for the District of Maryland further charges that:

       On or about August 12,2019, in the District of Maryland, the Defendant,

                              PHILANDER ALEXANDER SPRUILL,
                                       a/k1a "Buddha,"

did knowingly and intentionally possess with intent to distribute at least 40 grams or more of a

mixture and substance containing a detectable amount of N-phenyl-N-[I-(2-phenylethyl)-4-

piperidinyl] propanamide (fentanyl), a Schedule II controlled substance.




21 U.S.C.   S 841(a)(l)
21 U.S.c.   S 84 1(b)(l)(B)(vi)




                                                9
                                       COUNT SEVEN
             (Possession of a Firearm and Ammunition by a Probibited Person)

       The Grand Jury for the District of Maryland further charges that:

       On or about August 12,2019, in the District of Maryland, the Defendant,

                          PHILANDER ALEXANDER SPRUILL,
                                   a/k/a "Buddha,"

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm and ammunition: to wit, one North American

Arms .22 caliber revolver bearing serial number L028465, and five Federal .22 caliber LR

cartridges: and the Defendant's possession thereof was in and affecting commerce.




18 U.S.c. ~ 922(g)(I)
18 U.S.c. ~ 924(a)(2)




                                               10
                                      COUNT EIGHT
           (Possession of a Firearm in Furtherance of a Drug Trafficking        Crime)

       The Grand Jury for the District of Maryland further charges that:

       On or about August 12,2019, in the District of Maryland, the Defendant,

                              PHILANDER ALEXANDER            SPRUILL,
                                       a/k/a "Buddha,"

did knowingly possess a firearm in furtherance of a drug trafficking crime for which he may be

prosecuted in a court of the United States; to wit, in furtherance of the drug trafficking crimes

alleged in Count One (Conspiracy to Distribute and to Possess with Intent to Distribute Controlled

Substances. in violation of21 U.S.C.   S 846)   and Count Six (Possession with Intent to Distribute

Controlled Substances, in violation of 21 U.S.c.       S 841(a)(I»   of this Indictment, SPRUILL

possessed one North American Arms .22 caliber revolver bearing serial number L028465.


18 U.S.C. ~ 2
18 U.S.c. S 924(c)(I)(A)(i)




                                                  II
                                           COUNT NINE
                    (Possession with Intent to Distribute Controlled Substances)

       The Grand Jury for the District of Maryland charges that:

        On or about September 9, 2019, in the District of Maryland, the Defendant,

                                     JEROAM   EDWIN NELSON, JR.,
                                              a/k/a "Boob,"

did knowingly and intentionally possess with intent to distribute at least 1 kilogram or more of a

mixture and substance containing a detectable amount of heroin, a Schedule 1controlled substance;

and at least 400 grams or more of a mixture and substance containing a detectable amount of N-

phenyl-N-[I-(2-phenylethyl)-4-piperidinyl]      propanamide   (fentanyl), a Schedule 11 controlled

substance.



21 U.S.C.    S 841(a)(1)
21 U.S.c.    S 841 (b)(1 )(A)(i),   (vi)




                                                  12
                                            COUNT TEN
                          (Possession of Ammunition by a Prohibited   Person)

       The Grand Jury for the District of Maryland further charges that:

       On or about September 9, 2019, in the District of Maryland, the Defendant,

                                  JEROAM    EDWIN NELSON, JR.,
                                            a/k/a "Boob,"

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed ammunition: to wit, forty-five Winchester 9 mm Luger

cartridges; and the Defendant's possession thereof was in and affecting commerce.




18 U.S.C.   S 922(g)(l)
18 U.S.C.   S 924(a)(2)




                                                  13
                                       COUNT ELEVEN
                  (Possession with Intent to Distribute Controlled Substances)

        The Grand Jury for the District of Maryland charges that:

        On or about September 9, 2019, in the District of Maryland, the Defendant,

                              JARVIS ANTONIO COLEMAN-FULLER,

did knowingly and intentionally possess with intent to distribute at least 40 grams or more of a

mixture and substance containing a detectable amount of N-phenyl-N-(l-(2-phenylethyl)-4-

piperidinyl]   propanamide (fentanyl), a Schedule II controlled substance; and a mixture and

substance containing a detectable amount of heroin, a Schedule I controlled substance.




21 U.S.c.   S 841(a)(I)
21 U.S.c.   S 841 (b)(1)(B)(vi)
21 U.S.c.   S 841 (b)(I)(C)




                                                14
                                      COUNT TWELVE
              (Possession of a Firearm and Ammunition by a Prohibited      Person)

       The Grand Jury for the District of Maryland further charges that:

       On or about September 9, 2019, in the District of Maryland, the Defendant,

                          .JARVIS ANTONIO COLEMAN-FULLER,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a tirearm and ammunition: to wit, one Anderson

Manufacturing AM-15 .223 caliber rifle bearing serial number 15212209, and one Taurus PTIOO

.40 caliber pistol bearing serial number SNE76308; and .45 caliber ammunition,       .40 caliber

ammunition, and Federal .223 caliber cartridges; and the Defendant's possession thereof was in

and affecting commerce.




18 U.S.C.   S 922(g)(1)
18 U.s.C.   S 924(a)(2)




                                               15
                                   COUNT THIRTEEN
            (Possession of a Firearm and Ammunition by a Prohibited Person)

       The Grand Jury for the District of Maryland further charges that:

       On or about September 9, 2019, in the District of Maryland, the Defendant,

                        JARVIS ANTONIO COLEMAN-FULLER,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm and ammunition: to wit, one Beretta PX4

Storm .45 caliber pistol bearing serial number PK22115, and .45 caliber ammunition; and the

Defendant's possession thereof was in and affecting commerce,




18 U.S.C. 9922(g)(I)
18 U.S.c. 9924(a)(2)




                                               16
                                    COUNT FOURTEEN
            (Possession of a Firearm in Furtherance of a Drug Trafficking          Crime)

       The Grand Jury for the District of Maryland further charges that:

       On or about September 9,2019, in the District of Maryland, the Defendant,

                            ,JARVIS ANTONIO COLEMAN-FULLER,

did knowingly possess a firearm in furtherance of a drug trafficking crime for which he may be

prosecuted in a court of the United States; to wit, in furtherance of the drug trafficking crimes

alleged in Count One (Conspiracy to Distribute and to Possess with Intent to Distribute Controlled

Substances, in violation 01'21 U.S.c.   S 846) and Count   Eleven (Possession with Intent to Distribute

Controlled Substances, in violation of 21 U.S.C.       S 84 I(a)(1))   of this Indictment, COLEMAN-

FULLER possessed one Anderson Manufacturing AM-IS .223 caliber rifle bearing serial number

15212209. and one Taurus PTI 00 .40 caliber pistol bearing serial number SNE76308.


18 U.S.c.   S 924(c)(I)(A)(i)




                                                  17
                                            COUNT FIFTEEN
                              (Possession of Body Armor by a Violent Felon)

          The Grand Jury for the District of Maryland further charges that:

          On or about September 9,2019, in the District of Maryland, the Defendant,

                               JARVIS ANTONIO COLEMAN-FULLER,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, which crime constitutes a crime of violence as defined in 18 U.S.C.    S   16,

knowingly possessed a personal protective body covering intended to protect against gunfire that

was sold and offered for sale in interstate and foreign commerce: to wit, AR500 Armor body armor

plates.




18 U.S.C.    S 931 (a) (I )
18 U.S.c.    S 924(a)(7)
18 U.S.c.    S 921 (a)(35)




                                                   18
                                             FORFEITURE

         The Grand Jury for the District of Maryland further charges that:

         I.      Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the Defendants that the

United States of America will seek forfeiture as a part of any sentence: (a) as a result ofa conviction

of an offense in violation of 21 U.S.c.    ** 841 or 846, in accordance with 21 U.S.c. * 853 and 28
U.S.c.   * 2461 (c); and (b) as a result of a conviction   of an offense in violation of 18 U.S.c.   SS 922
or 924, in accordance with 18 U.S.C.      S 924(d)   and 28 U.S.c.    S 2461(c).
                                          Narcotics Forfeiture

         2.      Pursuant to 21 U.S.c.   S 853, upon conviction      of an offense in violation 01'21 U.S.c.

** 841 or 846, the Defendants,
                               CHRISTOPHER SCOTT BENTON,
                                          a/k1a "Brisco,"
                            JARVIS ANTONIO COLEMAN-FULLER,
                                   ERIC TYRELL JOHNSON,
                                             a/k/a HE,"
                                JEROAM EDWIN NELSON, JR.,
                                           a/k1a "Boob,"
                                       THAMAR J SMITH,
                                    a/k1a "SK," a/k1a "Skoal,"
                              PHILANDER ALEXANDER SPRUILL,
                                         a/k1a "Buddha,"
                                   EDWARD MELVIN WARE,
                                        a/k1a "Eddie," and
                                       TYLER LEE WARE,
                                          a/k1a "Bugs)","

shall forfeit to the United States of America:

                 a.      any property, real or personal. constituting, or derived from, any proceeds

obtained, directly or indirectly, as the result of such violation; and

                 b.      any property, real or personal, used or intended to be used, in any manner

or part, to commit, or to facilitate the commission ol~ such violation.




                                                     19
       3.      The property to be forfeited includes, but is not limited to, the following:

               a.     one Glock 42.380 caliber pistol bearing serial number ACXM I 76, and .380

caliber ammunition:

               b.     one North American AmlS .22 caliber revolver bearing serial number

L028465, and five Federal .22 caliber LR cartridges;

               c.     one Anderson Manufacturing        AM-IS     .223 caliber rifle bearing serial

number 15212209, and Federal .223 caliber cartridges;

              d.      one Taurus PTIOO .40 caliber pistol bearing serial number SNE76308,

and.40 caliber ammunition; and

              e.      At least $16,223 in United States currency, consisting of:

                      I.      $286 seized     from    17614 Basalt Way, Hagerstown,           MD, on

August 9, 2019;

                      II.     $4,423 seized from 10090 Mill Run Circle, Apt. 20 I, Owings Mills,

MD. on August 12, 2019;

                      Ill.    $449 seized from 746 Spruce Street, Apt. A, Hagerstown, MD, on

August 12, 2019;

                      IV.     $3 16 seized from a 20 I2 Acura TL on August 12, 2019;

                      v.      $264 seized     from 956 Lanvale       Street, Hagerstown,      MD on

August 12. 20 I9;

                      vi.     $194 seized from 105 East Hillcrest Road, Hagerstown, MD on

September 9, 2019;

                      vii.    $2, I80 seized from a 2018 Chevrolet Impala on September 9,2019;

and




                                                 20
                          viii.   $8,111 seized from 30 East Franklin Street, Apt. 3, Hagerstown, MD

on September 9, 2019;

in that such sum in aggregate was furnished or intended to be furnished in exchange for controlled

substances and constitutes proceeds traceable to such exchanges, and was used or intended to be

used to facilitate a violation of the Controlled Substances Act.

                                          Firearms Forfeiture

         4.     Pursuant to 18 U.S.c.     S 924(d),   upon conviction of an offense in violation of 18

U.S.c.   SS 922(g)   or 924(e), the Defendants,

                             JARVIS ANTONIO COLEMAN-FULLER,
                                    ERIC TYRELL JOHNSON,
                                             a/k1a "E,"
                                 JEROAM EDWIN NELSON, JR.,
                                           a/k1a "Boob,"
                               PHILANDER ALEXANDER SPRUILL,
                                         a/k1a "Buddha,"

shall forfeit to the United States of America the firearms and ammunition identified as being

involved in the offenses: to wit, the following firearms and ammunition:

                a.       one Glock 42.380 caliber pistol bearing serial number ACXM176, and .380

caliber ammunition;

                b.       one North American Arms .22 caliber revolver bearing serial number

L028465. and five Federal .22 caliber LR cartridges;

                c.        forty-five Winchester 9 mm Luger cartridges;

                d.       one Anderson Manufacturing         AM-IS    .223 caliber rifle bearing serial

number 15212209, and Federal .223 caliber cartridges;

                e.       one Taurus PTIOO .40 caliber pistol bearing serial number SNE76308,

and.40 caliber ammunition; and




                                                      21
                 f.     one Beretta PX4 Storm .45 caliber pistol bearing serial number PK221 15,

and .45 caliber ammunition.

        5.       If, as a rcsult of any act or omission of the Defendants, any ofthe property described

above: cannot be located upon the exercise of due diligence; has been transferred or sold to, or

deposited with, a third party; has been placed beyond the jurisdiction of the court; has been

substantially diminished in value; or has been commingled with other property which cannot be

divided without difticulty, the United States of America shall be entitled to forfeiture of substitute

property pursuant to 21 U.S.C.    S 853(p),   as incorporated by 28 U.S.c.   S 2461(c).


18 U.S.c.    S 924(d)
21 U.S.c.    S 853
28 U.S.c.    S 2461


                                                 1Af      (Z
                                                IROBERT K. HUR I
                                                                th J 1)\
                                                 United States Attorney


A TRUE BILL:
                                                                      /l       . .1

  J/lfkrW                                CSIGNATURE REDACTeD
Oat!  I




                                                    22
